Motion by the appellants to strike the respondent’s appendix on an appeal from a judgment of the Supreme Court, Kings County, dated June 18, 1992, on the ground that the material contained therein is dehors the record. By decision and order of this Court dated April 22, 1993, the motion was referred to the Justices hearing the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted. Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.